Cite as 2017 Ark. App. 545


                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                        No. E-17-218



CRYSTAL TYLER                                    Opinion Delivered: October 25, 2017
                               APPELLANT

V.                                               APPEAL FROM THE ARKANSAS
                                                 BOARD OF REVIEW
DIRECTOR, DEPARTMENT OF                          [NO. 2017-BR-00605 ]
WORKFORCE SERVICES, AND SAINT
JEAN INDUSTRIES, INC.
                      APPELLEES                  REVERSED AND REMANDED FOR
                                                 AN AWARD OF BENEFITS



                            RITA W. GRUBER, Chief Judge

        In this unbriefed employment-security case, Crystal Tyler appeals the Board of

 Review’s (Board) denial of her claim for unemployment benefits. The Board based its

 decision on a finding that Tyler voluntarily left last work without good cause connected

 with the work. The Board affirmed the decision of the Appeal Tribunal, which affirmed

 the Department of Workforce Services’ determination to deny benefits. We reverse and

 remand for an award of benefits.

        Arkansas Code Annotated section 11-10-513(a)(1) (Repl. 2012) provides that an

 individual shall be disqualified for benefits if he or she voluntarily and without good cause

 connected with the work left his or her last work. Where a claimant has voluntarily quit

 work and is seeking unemployment-insurance benefits, the burden is on the claimant to

 show that he or she had good cause connected with the work for quitting. Owens v. Dir.,

 55 Ark. App. 255, 256, 935 S.W.2d 285, 286 (1996). A cause that would reasonably impel
                                Cite as 2017 Ark. App. 545

the average able-bodied, qualified worker to give up employment is good cause, Teel v.

Daniels, 270 Ark. 766, 769, 606 S.W.2d 151, 152 (Ark. App. 1980); it includes “whether

the employee took appropriate steps to prevent the mistreatment from continuing.” Id. at

769, 606 S.W.2d at 152.

       In appeals of unemployment-compensation cases, we review the evidence and all

reasonable inferences deducible therefrom in the light most favorable to the Board’s findings.

Coker v. Dir., 99 Ark. App. 455, 456, 262 S.W.3d 175, 176 (2007). The findings of fact

made by the Board are conclusive if supported by substantial evidence. Id. Substantial

evidence is such evidence as a reasonable mind might accept as adequate to support a

conclusion. Id. However, that is not to say that our function on appeal is merely to ratify

whatever decision is made by the Board. Boothe v. Dir., 59 Ark. App. 169, 954 S.W.2d 946

(1997). We will reverse the Board’s decision when it is not supported by substantial

evidence. Id.

       The employer did not appear in the telephone conference before the Appeal

Tribunal. Tyler was employed as a “casting finishing cell operator” at Saint Jean Industries,

Inc., from December 13, 2016, to March 13, 2017. Documents in the record indicated that

she complained to the company’s human-resources department on March 2 about her direct

supervisor’s harassment; specifically, he had walked up behind her and pulled her shirt up

without permission. Tyler testified at the hearing that two days after she had filed the

complaint, she was notified that the individual would no longer be her supervisor and she

would no longer have to work near him. Tyler testified that the next week, the same man




                                              2
                                  Cite as 2017 Ark. App. 545

was assigned to work on a line approximately ten feet from her, which caused her extreme

anxiety.

       Tyler testified that she complained to her new supervisor about her proximity to her

previous supervisor, but her new supervisor discouraged her from speaking with the human-

resources representative again. Tyler testified that she spoke to her new supervisor several

times about why the previous supervisor was still working near her, but the new supervisor

would not talk to her. She testified that the new supervisor seemed unaware that the

previous supervisor was not supposed to be working around her. Finally, she testified that

when she asked about going to human resources again, her new supervisor told her that the

human-resources representative was in meetings all day due to an ongoing audit. Tyler

testified that she quit her job later that day.

       The Board affirmed the Tribunal’s findings that Tyler did not show that the average,

able-bodied worker would have been impelled to quit under similar circumstances and that

she had voluntarily left last work without good cause connected with the work:

       The claimant quit her job because she was upset that her coworker was not reassigned
       within the time she felt he should have been reassigned. . . . The primary reason the
       claimant quit her job was that she believed the coworker was not being appropriately
       punished by being removed to a different area of the employer’s facility within the timeframe
       she wanted it to be done. The Tribunal does not find that the average person would quit her
       job for that reason.

(Emphasis added.)

       We disagree with the Board’s findings that Tyler did not have good cause connected

with the work for quitting. The Board’s decision that the primary reason Tyler quit was

that she believed the previous supervisor was not being appropriately punished within her

specific timeframe is not based on the evidence. The facts of this case show that Tyler

                                                  3
                                Cite as 2017 Ark. App. 545

attempted to remedy a problem created by the employer. After Tyler initially complained

to the human-resources department about her previous supervisor’s harassment, she was

informed she would not have to work near him again. Instead, the employer placed the

previous supervisor at a work place within ten feet of her. Tyler attempted to prevent the

mistreatment from continuing and to have the previous supervisor moved. She was denied

assistance from her new supervisor and denied access to the human-resources department.

We therefore hold that there is no substantial evidence to support the Board’s finding that

the average person would not have quit her job for that reason.

      Reversed and remanded for an award of benefits.

      HIXSON and MURPHY, JJ., agree.

      Crystal Tyler, pro se appellant.

      Phyllis Edwards, Associate General Counsel, for appellee.




                                            4